1    MCGREGOR W. SCOTT
     United States Attorney
2
     DEBORAH LEE STACHEL
3    Regional Chief Counsel, Region IX
     Social Security Administration
4    TINA L. NAICKER, CSBN 252766
     Special Assistant United States Attorney
5    160 Spear Street, Suite 800
     San Francisco, California 94105
6    Telephone: (415) 268-5611
     Facsimile: (415) 744-0134
7    E-Mail: Tina.Naicker@SSA.gov
8    Attorneys for Defendant
9
10
11
                                    UNITED STATES DISTRICT COURT
12
                                  EASTERN DISTRICT OF CALIFORNIA
13
                                          SACRAMENTO DIVISION
14
15                                                      )   CIVIL NO. 2:18-cv-01944-CKD
     KELLY L. THEILE,                                   )
16                                                      )
            Plaintiff,                                  )
17                                                      )   JOINT STIPULATION AND ORDER
            vs.                                         )   FOR EXTENSION OF TIME FOR
18                                                      )   DEFENDANT TO RESPOND TO
     NANCY A. BERRYHILL,                                )   PLAINTIFF’S MOTION FOR
19                                                      )
                                                            SUMMARY JUDGMENT
     Acting Commissioner of Social Security             )
20                                                      )
            Defendant.                                  )
21                                                      )
22          IT IS HEREBY STIPULATED, by the parties, through their respective counsel of record, that
23   the time for responding to Plaintiff’s Motion for Summary Judgment be extended from May 29, 2019 to
24   July 10, 2019. This is Defendant’s third request for extension. Good cause exists to grant Defendant’s
25   request. As the Court is aware, Counsel for Defendant (Counsel) had multiple family tragedies in April,
26   including the death of her cousin, his wife, and uncle in the same week. Subsequently to the last
27   extension request, Counsel had another death of a family friend and had to attend out of town funeral
28   and prayer services on May 17, 2019. Counsel also has been taking care of her elderly mother following
     the multiple family tragedies, including hospital visits and surgery on May21, 2019. Counsel’s mother
1
     had complications after surgery that necessitated further treatment and is scheduled for another second
2
     surgery next week. Counsel is expected to take additional time off to care for her mother. Counsel also
3
     has over 100+ active matters, which require two or more dispositive motions per week until mid-July.
4
     As a result of the unexpected leave, Counsel fell behind on her heavy caseload and respectfully requests
5
     additional time to adequately review the transcript and respond to the issues raised in Plaintiff’s Motion
6
     for Summary Judgment. Defendant makes this request in good faith with no intention to unduly delay
7
     the proceedings. Defendant apologizes for the belated request for extension, but made this request as
8
     soon as reasonably practicable. The parties further stipulate that the Court’s Scheduling Order shall be
9
     modified accordingly.
10
     Respectfully submitted,
11
12   Dated: May 29, 2019                   /s/ * Cyrus Safa
                                           (*as authorized by email on May 29, 2019)
13                                         CYRUS SAFA
14                                         Attorney for Plaintiff

15   Dated: May 29, 2019                   MCGREGOR W. SCOTT
                                           United States Attorney
16                                         DEBORAH LEE STACHEL
17                                         Regional Chief Counsel, Region IX
                                           Social Security Administration
18
19                                         /s/ Tina L. Naicker
                                           TINA L. NAICKER
20                                         Special Assistant U.S. Attorney
21                                         Attorneys for Defendant

22                                                    ORDER
23   APPROVED AND SO ORDERED. While the Court is sympathetic to the circumstances described
24   above, a fourth extension of time will interfere with the mandated deadline for ruling on plaintiff’s
     motion, and the parties are hereby advised that no further extensions will be granted.
25
     Dated: June 3, 2019
26                                                    _____________________________________
27                                                    CAROLYN K. DELANEY
                                                      UNITED STATES MAGISTRATE JUDGE
28
